DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-20 of U.S. Patent No. 8,759,399;
claims 1-20 of U.S. Patent No. 9,408,940;
claims 1-16 of U.S. Patent No. 9,040,587;
claims 1-18 of U.S. Patent No. 10,653,811;
claims 1-24 of U.S. Patent No. 7,629,492;
claims 1-13 of U.S. Patent No. 8,003,823; and
claims 1-19 of U.S. Patent No. 7,560,592.
 Although the claims at issue are not identical, they are not patentably distinct from each other because each of these patents claims compounds, compositions or methods of use of compounds essentially as presently claimed. Claims drawn to a fabric softener substrate are broad enough to read on putting a cleaning composition on a wipe.
Claims 1-3, 5, 6 and 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-3, 5, 7-14, 17, 18 and 21-26 of copending Application No. 17/880,918;
claims 1-20 of copending Application No. 17/877,361;  
claims 1-20 of copending Application No. 17/877,062;  
claims 1-20 of copending Application No. 17/136,803; and 
claims 1-20 of copending Application No. 16/990,471. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of these applications claims compounds, compositions or methods of use of compounds essentially as presently claimed. Claims drawn to a fabric softener substrate are broad enough to read on putting a cleaning composition on a wipe.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, 9, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al., US 2005/0287109 A1. The reference discloses aromatic N-halo sulfonamides as depicted at [0015]. See, e.g., Example 15, in which a 1% aqueous solution of the dipotassium salt of N-chloro-4-carboxybenzene sulfonamide, 0.1% fragrance, and what appears to be an anionic surfactant is evaluated as an odor blocker. The pH is maintained at 8.0 to 9.0. Recitation of a fabric softener amounts to intended use, which is afforded little patentable weight. The surface on which the composition is sprayed is a substrate, in the absence of a more restrictive definition of the term.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., US 2005/0287109 A1. The reference discloses aromatic N-halo sulfonamides as well as their use as odor control agents (abstract). See the genus of compounds depicted at [0015]-[0031] as Formulas I-IV. Bleaching agents according to the invention may further comprise wetting agents at about 0.1 to 5% [0069]. A suitable pH range is 6-14, most preferably 8.5 to 9 [0071]. A suitable concentration of the sulfonamide is 5-100%, with about 0.25 to 2% being suitable for residential use [0078]. Various buffers may be added, some of which are known in the art as builders, such as phosphates [0074]. Buffers may be added at about 5-50%. Any material which binds water in a solution such as a cosolvent or a surfactant may be regarded as a deposition aid. See  Example 15, in which a 1% aqueous solution of the dipotassium salt of N-chloro-4-carboxybenzene sulfonamide, 0.1% fragrance, and what appears to be an anionic surfactant is evaluated as an odor blocker. The pH is maintained at 8.0 to 9.0. Recitation of a fabric softener amounts to intended use, which is afforded little patentable weight. The surface on which the composition is sprayed is a substrate, in the absence of a more restrictive definition of the term.
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2354771. The reference discloses the use of synergistic combinations of bactericides in detergent compositions. In particular, the use of selected bactericides as tabulated can show surprising synergistic bactericidal effects when used in combination, as well as potentially being suitable per se when in both cases combined with surfactants with a hydrocarbon chain length of between 12 and 18 carbon atoms. Further improvements in bactericidal benefits are disclosed when such compositions include detergent enzymes, particularly proteinaceous enzymes (abstract). Compositions according to the invention comprise a bactericide as listed in table 1 in combination with an anionic, cationic, non-anionic or amphoteric surface active agent or agents which have a C12-18 alkyl group as the longest alkyl chain attached to the hydrophilic moiety or moieties (passage bridging pp. 1 and 2). Suitable amounts of surfactants are disclosed at pp. 3-5. Enzymes and suitable amounts of same are disclosed in the first paragraph on p. 9. Bactericide may be used at 0.0001% to 5% (p. 12, 1st para.) Note the disclosure of chloramine-T as a suitable bactericide in Table 1 on p. 30. Polymeric thickeners may be added (p. 5, 4th para.) These may be regarded as deposition aids. Antiredeposition agents are not specifically disclosed, but at paragraph 2 on p. 9, the reference discloses that common laundry detergent additives may be incorporated, and antiredeposition agents are well known in the cleaning art. Determination of an antiredeposition-effective amount to use would amount to ordinary experimentation. Aqueous compositions exemplified in the tables on p. 47 and 48 contain citric acid and sodium phosphate builders. They appear to form a buffer at a neutral pH. Regarding claims 16 and 17, perfume is exemplified in the compositions at 0.5%. Fabric softener may be added (p. 8, bottom). Fabric softener dryer sheets are common in the cleaning art, and applicant’s recitation of a substrate is brad enough to read on a wiping cloth. 
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2354771 in view of Schneider et al., US 2005/0287109 A1. The disclosure of the GB reference is summarized above. Use of N-chloro-4-carboxybenzene sulfonamide is not disclosed. The Schneider reference teaches the general equivalence of a genus of N-haloaryl sulfonamides, including chloramine-T (R3 = Me) and N-chloro-4-carboxybenzene sulfonamide (R3 = COOH) at [0015-[0031]. It would have been obvious to substitute the latter for the former in the formulations of the GB reference because the GB reference discloses formulations comprising chloramine-T, and the latter teaches that N-chloro-4-carboxybenzene sulfonamide is an equivalent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761